TiMLiN, J.
(dissenting). The rule of the statute law now is that the place shall be as free from danger to the lives, health, or safety of employees ... as the nature of the employment will reasonably permit. I believe that this rule of statute law imposes upon the master a duty which he can only discharge by bringing the place of employment' within its descriptive terms; but, properly understood, I think the *179law is not drastic or severe. True, it changes the common-law obligation, which was only to exercise reasonable diligence in this respect, and modifies that rather savage rule which permitted the employer to conduct his business and arrange appliances in his own way and to put those whom want and hunger compelled to seek employment from him into as dangerous a place as he chose, provided the danger was open and obvious. Osborne v. Lehigh Valley C. Co. 97 Wis. 27, 71 N. W. 814. It is, however, nothing new for the law to lay down a rule of diligence which requires for its correct' application the ascertainment of facts. It is no mqre difficult t'o prove that the place of employment was or was not as frqe from danger as the nature of the employment would permit than to prove that one’s conduct equaled or fell short of. that which an ordinarily, prudent person would ordinarily do under the same or similar circumstances. Indeed the latter consideration, present in all negligence cases either'as a question of law or question of fact, contains, when the evidence is undisputed, much more of the elements of fact than does the quoted rule of the statute. In the view I take of this case the undisputed evidence shows that the place was as free from danger as the nature of the employment would reasonably permit. A roof of this kind could not be covered except by fastening boards or plank across joists or rafters. The boards must be hauled up from below singly as laid or hauled up in quantity in advance of the laying and laid in piles ahead of the covering work. No permanent' runway from the piles of lumber to those engaged in fastening down plank could be constructed because the situation was constantly changing as the covered portion progressed toward the remainder of the unused piles of plank. The nature of the work would not reasonably permit a permanent runway. In the light of afterthought only three possible variations .from the method actually employed are suggested: (1) that the planks in the runway be nailed down; (2) that a balus*180trade or side railing be made along tbe runway; (3) that a double layer of planks might have been laid in the runway. The first I think would be unreasonable because of the constant change, and the nailed-down planks would have to be continually ripped up and would have been impaired for roof boards by the nail holes. The railing would have to bo sawed off or otherwise shortened every time the carpenters advanced with their covering, and extended every time a pile of lumber was exhausted and it became necessary to move to another pile. There could be no doubling of the planks in the runway without at some stage of the work running short of enough plank to cover the roof or bringing up a surplus of plank for runways. The doubling of the planks would not be any safer to one who stepped a little farther outside of the supporting joist or rafter. These suggestions made in the majority opinion seem to me impractical and unreasonable, and I do not think that is the proper way to apply the statute. Almost every conceivable kind of work may be done in any one of several methods, and I think when it appears the place of work is being constantly changed by the authorized acts of the workmen engaged and for the purpose of carrying on the work and such workmen adopt a method usually and ordinarily safe, the place is as free from danger as the nature of the employment will reasonably permit. If the court or jury are allowed to speculate after the fact upon other possible modes of doing the work which might or might not have heen safer and might have prevented the particular injury, but caused some other danger or some serious obstruction of the work, there is a lack of conformity to the statutory rule, because that rule only requires the place of work to be made as safe as the nature of the work will reasonably permit.
This case should he governed by Lueckel v. Preston, 154 Wis. 429, 143 N. W. 113, and it is distinguishable from Sparrow v. Menasha P. Co. 154 Wis. 459, 143 N. W. 317, *181for tbe reason that in tlie latter case tlie place and manner of unloading were imminently dangerous. Logs were piled up on a flat car and tbe pile supported by side stakes. Tbe employee was required to go along tbe side of tbe car and cut these stakes witb an ax near tbe base so that tbe weight of tbe pile of logs would break tbe stake off and cause tbe logs to roll down over tbe side of tbe car at which the stakes were, being cut and the employee was at work; the latter to get out of tbe way as best be could after tbe stakes were so far cut as to begin to break.